Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Claims 1-9 are pending.

Priority
This application is a 371 of PCT/JP2018/019108 05/17/2018.
Acknowledgment is made of applicant's claim for foreign priority based on application JAPAN 2017-106200 05/30/2017.

Election/Restrictions
Applicant’s election without traverse of Group II (claim 7) drawn to method, and the species sodium acetate, in the reply filed on 11/17/21 is acknowledged.
Claims 1-6, 8, and 9 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim.  The requirement is deemed proper and is therefore made FINAL.  
Claim 7 is examined herein insofar as they read on the elected invention and species.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 7 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for a mouse model of Alzheimer’s disease, does not reasonably provide enablement for the full claimed scope of prophylaxis, treatment, or improvement of a disease or a symptom related to a brain function decline.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to practice the invention commensurate in scope with these claims. 
Pursuant to In re Wands, 858 F.2d 731, 737, 8 USPQ2d 1400, 1404 (Fed. Cir. 1988), one considers the following factors to determine whether undue experimentation is required:
(1) The breadth of the claims
(2) The nature of the invention
(3) The state of the prior art
(4) The level of one of ordinary skill

(6)  The amount of direction provided by the inventor
(7) The existence of working examples
(8) The quantity of experimentation needed to make or use the invention based on the content of the disclosure.
Some experimentation is not fatal; the issue is whether the amount of experimentation is “undue”; see In re Vaeck, 20 USPQ2d 1438, 1444. 
(1) The breadth of the claims:
The instant invention pertains to a method for preventing and treating brain function decline comprising administering an acetic acid salt. The instant claims are deemed very broad since these claims read on not only treating the exemplified scope of diseases in the instant specification but also on the full scope of brain function decline.
Brain function decline can arise from a variety of unrelated issues that have unrelated etiologies.  A few examples are the instantly exemplified Alzheimer’s model, but there are also:  age related degeneration, brain injury caused by trauma, hypoxia, stroke, infection, degenerative diseases other than Alzheimer’s (e.g. Diffuse Lewy body disease, Huntington disease, Multiple sclerosis, Normal pressure hydrocephalus, Parkinson disease, etc.), dementia due to metabolic causes, drug and alcohol related conditions, infection, and many others.
The instant claim is properly interpreted to encompass the full scope of brain function decline, and is thus very broad.
(2) The nature of the invention:

The instant specification shows that administration of acetate treats Alzheimer’s in a mouse model.  The instant specification does not show that administration of the claimed acetate will treat any other brain function decline related issues.
The present claims describe a method for treating all brain function decline. That is, in order to be enabled to practice the present invention, the skilled artisan would have to accept that by administering the presently claimed compound that such therapeutic objectives could actually be achieved.  However, in light of the fact that the specification fails to provide the skilled artisan with any direction or guidance as to how the treatment of the full scope of brain function decline related issues in general could be achieved, the present specification is viewed as lacking an enabling disclosure of the entire scope of the claimed invention.
(3) The state of the prior art:
At the time of the instant invention accepted drug treatments for different specific disease states that fall under brain function decline were known, but a universal treatment for the full scope of brain function decline and related disorders.  The cause of brain function decline was not known in all cases, further making the treatment unlikely.  Treatment of the mouse model in the instant specification with acetate did lead to a significant reduction in issues, but this model does not well represent the full scope of the claimed patient population.  At the time of the instant invention the treatment of Alzheimer’s with drugs was proposed, and experimentally shown to be viable, but no 
(4) The relative skill of those in the art:
The relative skill of those in the pharmaceutical development and medical treatment arts is high, requiring advanced education and training.
(5) The predictability or lack thereof in the art:
Treatment of brain function decline, for the purpose of examination, is taken to mean that treatment with the drug will reasonably be believed to treat the full scope of the claimed diseases. Thus in order to treat brain function decline, the administration of the claimed acetate would treat many/most/all of the patients that fall under those with brain function decline. The skilled artisan would view the treatment of the full scope of this patient population with a single class of active agent as highly unlikely because all cases would not be treatable by said administration; thus it would be highly unpredictable to treat brain function decline. It is noted that the pharmaceutical art is unpredictable, requiring each embodiment to be individually assessed for physiological activity. In re Fisher, 427 F.2d 833,166 USPQ 18 (CCPA 1970) indicates that the more unpredictable an area is, the more specific enablement is necessary in order to satisfy the statute. In the instant case, the instant claimed invention is highly unpredictable since one skilled in the art would recognize that the recitation encompasses a large number of issues including diseases with little success in treatment to date, and in some cases unknown root causes.  Thus, the skilled artisan would view that the treatment of 
The lack of predictability would make the experimentation required to develop a method of treating brain function decline with no working examples undue.
(6) The amount of Direction provided by the inventor:
Applicant shows that acetate can reduce issues associated with an Alzheimer’s model, but do not show that an acetate can treat any other brain function declines.  The amount of direction provided is low.
The amount of experimentation needed to develop a method of treatment of the full claimed scope with no direction from the instant disclosure is undue.
(7) The existence of working examples:
Applicant shows that acetate reduces issues in a mouse model of Alzheimer’s.  While Applicant has shown data suggesting that a singular brain function decline can potentially be treated, Applicant has not provided any data showing that the full scope of brain function decline is treatable. 
Developing a method of treatment of the full scope with a complete lack of working examples would require experimentation that is undue.
(8) The Quantitation of Experimentation Required:
In order to practice Applicant’s invention, it would be necessary for one to conduct an exhaustive amount of experiments. Applicant would need to provide reasonable data showing that brain function decline other than Alzheimer’s can be prevented and treated by the administration of acetate. Therefore, in order to practice 
In conclusion "a patent is not a hunting license. It is not a reward for search, but compensation for its successful conclusion" and "[p]atent protection is granted in return for an enabling disclosure of an invention, not for vague intimations of general ideas that may or may not be workable" (Brenner v. Manson, 148 USPQ 689 and Genentech, 108 F.3d at 1366).
A method for preventing and treating brain function decline by administration of acetate is not enabled by the instant specification.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 7 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Qureshi et al. (Qureshi, Adnan I. MD; Suarez, Jose I. MD; Bhardwaj, Anish MD; Mirski, Marek .
Qureshi et al. discloses the administration of a solution comprising sodium acetate to patients with cerebral edema (see, for example, the title and the whole document) to provide several benefits including improvement to the patient’s brain function decline.  For example, the patients showed improvement in the Glasgow Coma Scale (GCS; see, for example, the results on pg. 5).

Conclusion
Claims 1-6, 8, and 9 are withdrawn.  Claim 7 is rejected.  No claim is allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON A DECK whose telephone number is (571)270-5753.  The examiner can normally be reached on M-F 10-6.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kortney L Klinkel can be reached on (571) 270-5239.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/Jason Deck/Examiner, Art Unit 1627